Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
2.  This is a final action on the merits in response to the reply received 9/23/2021.  
Response to Arguments
Applicant’s arguments have been considered but are not persuasive. The applicant argues that claim 1 requires determining the category using the original estimated coefficient. The examiner points out that the references teaches the claimed language. Xu teaches using the quantized transformed coefficients to determine categories in [0119]. Ken discloses that the Transformed coefficients produces the original estimated coefficients and then quantizes them. Therefore, when Xu uses the quantized version which includes the original estimated coefficients to determine categories. The claim never specifies that the categories had to be determined based on “only” the original estimated coefficients. However, based on new findings, the examiner produces new evidence. Therefore, the rejection is maintained. The examiner encourages the applicant to accept the allowable subject matter presented in the previous office action to move to case forward.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 8-11, 15, 17, 20, and 23 are  rejected under 35 U.S.C. 103 as being unpatentable over KENNETH ANDERSSON ET AL (Hereinafter referred to as “Ken”): "Guided transcoding using deflation and inflation for NDVC", 117. MPEG MEETING; 16-1 -2017 - 20-1 -2017; GENEVA; (MOTION PICTURE EXPERT GROUP OR ISO/IEC JTC1/SC29/WG11)„ no. m39916, 16 January 2017 (2017-01 -16), XP030068261, in view of US 20190045226 A1-Xu et al (Hereinafter referred to as “Xu”), in further view of US 20180324427 A1-Cheong et al (hereinafter referred to as “Cheong.”)
Regarding claim 1, Ken discloses a method for decoding of coded delta transform coefficients (section 2, guided transcoding using deflation and inflation, paragraph 3, wherein the delta coefficients are decoded), the method comprising:
deriving a predicted residual block (Section 2, Guided transcoding using deflation and inflation, paragraph 2, wherein the residual is derived);
transforming the predicted residual block using a forward transform, thereby producing a plurality of original estimated coefficients (QECs), the plurality of QECs comprising a first original coefficient (Section 2, Guided transcoding using deflation and inflation, paragraph 2, estimated coefficients are ;
quantizing the plurality of QECs, thereby producing a plurality of quantized estimated transform coefficients (ETCs) comprising a first ETC corresponding to the first OEC (Section 2, Guided transcoding using deflation and inflation, paragraph 2, estimated coefficients are generated by applying quantization. The examiner would like to note that since coefficients are plural, then the plurality of quantization comprising a first is implicit);
decoding a first coded delta transform coefficient (DTC) corresponding to the first OEC, thereby producing a first decoded DTC(section 2, guided transcoding using deflation and inflation, paragraph 3, wherein the delta coefficients are decoded), and 
computing a first original transform coefficient by adding the first decoded DTC to the first ETC (Section 2, guided transcoding using deflation and inflation, paragraph 3, wherein adding together delta coefficients and estimated coefficients).
Ken fails to disclose selecting a category based on the first OEC; wherein the decoding comprises using the selected category to decode the first coded DTC
However, in the same field of endeavor, Xu discloses selecting a category based on transform coefficients [0119], wherein the category can have a value that is selected from a set that includes a first and second category value, which are based on quantized transform coefficients. Xu uses the quantized version which includes the original estimated coefficients to determine categories. The claim never specifies that ; wherein the decoding comprises using the determined category to decode ([0158], wherein decoder uses the determined category)
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the method disclosed by Ken to disclose selecting a category based on the first OEC; wherein the decoding comprises using the determined category to decode the first coded DTC as taught by Xu, to improve compression performance by leveraging the information of the residual block ([0118], Xu).
Ken and Xu fail to explicitly disclose selecting a category based on only the first OEC.
However, in the same field of endeavor, Cheong discloses selecting a category based on only the first OEC ([0050], wherein the transform coefficients, which is interpreted as the original estimated coefficients, are classified in to categories. In other words, categories are determined based on only the transform (original) coefficients and not the quantized coefficients.
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the method disclosed by Ken and Xu to disclose selecting a category based on the first OEC as taught by Cheong, to improve compression performance by improving the implementation of the codecs provided in the prior art (Cheong, [003-005]).


Regarding claim 2, Xu discloses the method of claim 1, wherein the decoding comprises deriving a predicted sign for the first decoded DTC based on the selected category ([0093], wherein generating a sign map. Motivation is same as claim 1).
Regarding claim 4, Xu discloses the method of claim 1, wherein the decoding comprises using a scanning pattern which first processes all coded DTCs which belong to one or several particular categories, followed by processing of all coded DTCs (520) which belong to one or several different particular categories ([0105], scanning).
Regarding claim 8, analyses are analogous to those presented for claim 1 and are applicable for claim 8 (wherein encoding performs the opposite of decoding)
Regarding claim 9, analyses are analogous to those presented for claim 2 and are applicable for claim 9.
Regarding claim 10, Ken discloses the method of claim 9, wherein the encoding further comprises: determining whether the predicted sign is equal to the sign of the first encoded DTC; and producing encoded flag information that encodes a plurality of flag values, the plurality of flag values including a first flag value corresponding to the first encoded DTC, wherein the first flag value indicates whether or not the predicted sign is equal to the sign of the first encoded DTC (Section 2, guided transcoding using deflation and inflation, paragraph 4).
Regarding claim 11, analyses are analogous to those presented for claim 4 and are applicable for claim 11.
Regarding claim 15, Xu discloses the method of claim 8. wherein encoding the DTCs into coded DTCs comprises: selecting an encoding context for a flag indicating whether a position contains a nonzero DTC based on a category, and the size of the transform block, and optionally the position of the DTC in the transform block; and encoding the flag indicating whether a position contains a non-zero DTC based on the selected encoding context ([0105], [0119]. The motivation is the same as for claim 8).
Regarding claim 17, analyses are analogous to those presented for claim 1 and are applicable for claim 17, wherein memory and circuitry ([0152], Xu).
Regarding claim 20, analyses are analogous to those presented for claim 17 and are applicable for claim 20.
Regarding claim 23, analyses are analogous to those presented for claim 1 and are applicable for claim 23.
Allowable Subject Matter
Claims 3, 5-7, 12-14, 16 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LERON BECK whose telephone number is (571)270-1175. The examiner can normally be reached M-F 8 am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571) 272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LERON . BECK
Examiner
Art Unit 2487



/LERON BECK/Primary Examiner, Art Unit 2487